DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites “a material layer formed over the fin structure, wherein the material layer and the isolation structure are made of different materials, the material layer has a top surface with a top width and a bottom surface with a bottom width, and the bottom width is greater than the top width; and a liner layer formed on outer sidewalls of the second fin structure, wherein the liner layer is in direct contact with a bottommost surface of the material layer.”
Figs. 4C-4D, [0058]-[0065] discloses a material layer 103 formed over the fin structure 110a, 110b, wherein the material layer 103 and the isolation structure 140 are made of different materials, the material layer 103 has a top surface with a top width and a bottom surface with a bottom width, and the bottom width is greater than the top width; and a liner layer 112 formed on outer sidewalls of the second fin structure, wherein the liner layer is in direct contact with a bottommost surface of the material layer. The liner layer 112 is not in direct contact with a bottommost surface of the material layer 103.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 2, 3 and 7, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “...the fin structure...” It is unclear which fin structure, i.e. the first fin structure or the second fin structure. The claim will be interpreted as “the second fin structure...” Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.  Claims 2-7 are rejected based on their dependency on claim 1.
Claim 8 recites the limitation "the isolation structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-13 are rejected based on their dependency on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. US 2018/0096895.

    PNG
    media_image1.png
    379
    492
    media_image1.png
    Greyscale

	Regarding claim 1, Sung et al. Figs. 1-14 discloses a fin field effect transistor (FinFET) device structure, comprising: 
an isolation structure 128 over a substrate 102; 
a first fin structure 107 extended above the isolation structure; Fig. 14
a second fin structure 107 adjacent to the first fin structure 107; 
a material layer 108 formed over the fin structure 107, wherein the material layer and the isolation structure are made of different materials, the material layer has a top surface with a top width and a bottom surface with a bottom width, and the bottom width is greater than the top width; and 
a liner layer 112 formed on outer sidewalls of the second fin structure 107, wherein the liner layer 112 is in direct contact (annotation above) with a bottommost surface of the material layer 108.
Regarding claim 7, Sung et al. Figs. 1-14 discloses the fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein a portion of the material layer 108 is higher than a top surface of the liner layer 112.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI, US 2018/0323192.

    PNG
    media_image2.png
    248
    387
    media_image2.png
    Greyscale

Regarding claim 8, LI et al. Fig. 14 discloses a fin field effect transistor (FinFET) device structure, comprising: 
a first fin structure 130 formed over a substrate 100; 
a second fin structure 130 adjacent to the first fin structure, wherein a top surface of the second fin structure is lower than a top surface of the isolation structure 300; and
a material layer 410 formed over the second fin structure, wherein topmost surface of the material layer is lower than a top surface of the first fin structure.
Regarding claim 10, LI et al. Fig. 16 discloses the fin field effect transistor (FinFET) device structure as claimed in claim 8, further comprising: 
an isolation structure 300 over a substrate, wherein the isolation structure has a triangular shaped structure.


Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed over the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898